Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Petition to withdraw abandonment
The Petition filed 2/10/2020 has been received and entered.  The petition filed under 37 CFR 1.181 is GRANTED.

Applicants’ amendment
	Applicants’ amendment filed 2/21/2019 has been received and entered.   It appears that only the claim status identifiers have been updated.  
Claims 1-20 filed 2/21/2019 are pending.

Election/Restriction
Applicant's election with traverse of Group II (claims 8-14) in the reply filed on 2/21/2019 is acknowledged.  The traversal is on the ground(s) that groups I-III are connected in effect of selecting polygenic models for characteristic prediction based on demographics, and argue that the office has not met it’s burden that the differences are material.  This is not found persuasive because the limitations and requirements of the claims are considered for purposes of restriction, and as argued ‘effect’ is not sufficient to link methods and products.  
However, in view of election of group II and upon review of the requirements and limitations of group III directed to a media, it appears that the instructions that are stored mirror the method claims that are elected, and it does not appear to be an undue burden to examine both is withdrawn.
The requirement is still deemed proper and is therefore made FINAL.
Claims 1-20 are pending.  Claims  1-7, drawn to a system of a memory and controller for genetic prediction, are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 2/21/2019. 
It is noted that the examiner has required restriction between product or apparatus claims and process claims, and that one of the groups directed to a product has been rejoined. 
Additionally, Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
Claims 8-14, drawn to a method for choosing a model to predict characteristics of an individual and claims 15-20, drawn to a computer readable medium for selecting a model to predict characteristics, are currently under examination.







TrackOne Petition
	The petition filed 7/12/2018 was acknowledged (see paper entered 9/7/2018).
	Applicants’ election response filed 2/20/2019 to the restriction requirement mailed 12/21/2018 did not require an extension of time.

Priority
This application filed 7/12/2018 makes no claim for priority.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 7/12/2018 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

Claims 8-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over the claims of U.S. Patent No. 10733509 (US Application 15/855480). Although the claims at issue are not identical, they are not patentably distinct from each other because each provide broad steps of identifying a model for the analysis of genetic variants in an individuals data.  In ‘509 it is noted that for the method claims it provides broadly for ‘characteristics’ versus ‘demographics’ in the instant claims, and in view of the teachings of the ‘509 specification at [0029] which provides:
“As used herein, the "characteristics" of an individual include phenotypes exhibited by an individual, such as hair color, eye color, height, etc. Characteristics also include behaviors of the individual such as fitness patterns, dietaryDocket # HCD-0001C2 habits, travel patterns, social networking behaviors and preferences (e.g. "Likes" of a sports team or political party), etc. Characteristics may even include the "digital footprint" of an individual, such as interactions with others on a social network, financial transactions performed by the individual, a history of medical treatment for the individual, etc.”

it appears that the claims for the limitation of characteristic provide for types of characteristics that fall into the broad concept of demographics recited in the instant claims.  Further, the choice of any particular model is based on assessment and applicability to the data analyzed and provide for ‘ranking’ (see claim 11 for example) which provides for using a score in the ‘509 claims.  Finally, ‘983 provides more broadly for any type of model, whereas ‘509 was amended to recite a machine learning model and that it is implemented on a neural network 
From instant application 16/033983:
Claim 8. (Original) A method comprising: 
identifying polygenic models which predict characteristics of individuals based on genetic variants of the individuals, including a set of polygenic models for a characteristic that each perform a different analysis of genetic variants when making a prediction; 
receiving an indication of genetic variants of an individual; 
determining that the individual belongs to a demographic; and 
selecting, based on the demographic, a polygenic model from the set to predict the characteristic for the individual.

From U.S. Patent No. 10733509 (US Application 15/855480):
A method comprising:
acquiring records that each indicate one or more characteristics determined to exist for an individual;
selecting one or more machine learning models that utilize characteristics as input; for each individual in the records, predictively assigning at least one genetic variant to that individual by operating the one or more machine learning models, utilizing at least one characteristic indicated in the records for that individual as input to the one or more machine learning models; 
analyzing input indicating accuracy of a predictively assigned genetic variant; 
determining a score for a machine learning model based on the analyzed input and a cost function, wherein each of the one or more machine learning models comprises a multi-layer neural network, each layer comprising multiple nodes, wherein nodes in different layers are coupled via weighted connections, nodes in an input layer of a neural network correspond with characteristics, and nodes in an output layer of a neural network correspond with genetic variants; and 
revising the weighted connections based on the score.

Claims 8-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over the claims of U.S. Patent No. 10438687 (US Application 16/033955). Although the claims at issue are not identical, they are not patentably distinct from each other because each provide broad steps of identifying a model for the analysis of genetic variants in an individuals data.  In ‘687 it is noted that for the method claims it provides broadly for any 
From instant application 16/033983:
Claim 8. (Original) A method comprising: 
identifying polygenic models which predict characteristics of individuals based on genetic variants of the individuals, including a set of polygenic models for a characteristic that each perform a different analysis of genetic variants when making a prediction; 
receiving an indication of genetic variants of an individual; 
determining that the individual belongs to a demographic; and 
selecting, based on the demographic, a polygenic model from the set to predict the characteristic for the individual.

From U.S. Patent No. 10438687:
9. A method comprising: 
selecting a polygenic model in the form of a neural network that uses genetic variants which occupy predetermined genetic loci as inputs; 
receiving an indication of genetic variants known to be exhibited by an individual; 
operating the neural network to make a prediction for the individual based on the indication; 
determining that the indication does not provide genetic variants for a subset of the predetermined genetic loci; and 
evaluating a performance of the prediction of the neural network by operating the neural network to make additional predictions for additional individuals, wherein the additional predictions are produced by withholding genetic variants for the subset, while also including genetic loci referred to by the indication.
10. The method of claim 9 wherein: 

 operating the neural network to make new predictions for the population on an individual-by-individual basis, while withholding genetic variants for the subset of the predetermined genetic loci from being used as inputs to the neural network; and 
determining an accuracy of the new predictions.

Claims 8-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over the claims of U.S. Patent No. 9922285 (US Application 15/649506). Although the claims at issue are not identical, they are not patentably distinct from each other because each provide broad steps of identifying a model for the analysis of genetic variants in an individuals data.  Similar to above for U.S. Patent No. 10438687 (US Application 16/033955), in ‘285 it is noted that for the method claims it provides broadly for any association of the models evaluation, in the claims provides for characteristics of population assessment as a step characteristics and appears to provide for demographics in the instant claims.  Further, the choice of any particular model is based on assessment and applicability to the data analyzed and provide for ‘ranking’ (see claim 11 for example) which provides for using a broad concept of for analyzing and indicating accuracy relative to a cost function which appears to be a score. Finally, ‘983 provides more broadly for any type of model, whereas ‘285 was amended from a general model to recite that it is implemented on a neural network which is one of the many possible models or modelling possible.  A copy of the instant independent method claim and that in ‘285 is provided for comparison of the required steps.
From instant application 16/033983:
Claim 8. (Original) A method comprising: 
identifying polygenic models which predict characteristics of individuals based on genetic variants of the individuals, including a set of polygenic models for a characteristic that each perform a different analysis of genetic variants when making a prediction; 
receiving an indication of genetic variants of an individual; 

selecting, based on the demographic, a polygenic model from the set to predict the characteristic for the individual.

From U.S. Patent No. 9922285:
A method comprising: 
acquiring records that each indicate one or more genetic variants determined to exist within an individual; 
selecting one or more machine learning models that utilize genetic variants as input; loading the one or more machine learning models; 
for each of the one or more machine learning models, assigning a dimensional coordinate to each genetic variant used as an input to that machine learning model; 
for each individual in the records, predictively assigning at least one characteristic to that individual by operating the one or more machine learning models, utilizing at least one genetic variant indicated in the records for that individual as input to the one or more machine learning models, wherein each of the one or more machine learning models comprises a multi-layer neural network, each layer comprising multiple nodes, nodes in different layers are coupled via weighted connections, each node in an input layer of a neural network corresponds with a genetic variant, each node in an output layer of a neural network corresponds with a characteristic, and each neural network includes a convolutional layer that convolves about genetic variants, based on the dimensional coordinates of genetic variants; 
generating a report indicating at least one predictively assigned characteristic for at least one individual; 
transmitting a command for presenting the report at a displays analyzing input indicating accuracy of a predictively assigned characteristic; 
determining a score for one of the one or more machine learning models based on the analyzed input and a cost function; and revising the weighted connections based on the cost function.

Claims 8-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over the claims of U.S. Patent No. 10217048 (US Application 15/971952). Although the claims at issue are not identical, they are not patentably distinct from each other because each provide broad steps of identifying a model for the analysis of genetic variants in an individuals data.  In ‘048 it is noted that for the method claims it provides broadly for any association of the models evaluation, in the claims provides for characteristics of population 
From instant application 16/033983:
Claim 8. (Original) A method comprising: 
identifying polygenic models which predict characteristics of individuals based on genetic variants of the individuals, including a set of polygenic models for a characteristic that each perform a different analysis of genetic variants when making a prediction; 
receiving an indication of genetic variants of an individual; 
determining that the individual belongs to a demographic; and 
selecting, based on the demographic, a polygenic model from the set to predict the characteristic for the individual.

From U.S. Patent No. 10217048:
A method comprising: 
acquiring records that each indicate one or more genetic variants determined to exist within an individual; 
selecting one or more machine learning models that utilize genetic variants as input; for each individual in the records, predictively assigning at least one characteristic to that individual by operating the one or more machine learning models, utilizing at least one genetic variant indicated in the records for that individual as input to the one or more machine learning models; analyzing input indicating accuracy of a predictively assigned characteristic; 
determining a score for a machine learning model based on the analyzed input and a cost function, wherein each of the one or more machine learning models comprises a multi-layer neural network, each layer comprising multiple nodes, wherein nodes in different layers are coupled via weighted connections, nodes in an input layer of the neural network each receive input indicating whether a different genetic variant exists within the individual, and nodes in an the neural network each provide output predicting whether a different characteristic is predicted for the individual; and 
revising the weighted connections based on the score.



Claim 8-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 15/649518 (RCE filed 12/2/2020)(note TD filed but denied for 10217048 and 9922285—see paper entered 11/25/2020).  Although the claims at issue are not identical, they are not patentably distinct from each other because each provide broad steps of identifying a model for the analysis of genetic variants in an individuals data.  In ‘048 it is noted that for the method claims it provides broadly for any association of the models evaluation, in the claims provides for characteristics of population assessment as a step characteristics and appears to provide for demographics in the instant claims.  Further, the choice of any particular model is based on assessment and applicability to the data analyzed and provide for ‘ranking’ (see claim 11 for example) which provides for using a broad concept of for analyzing and indicating accuracy relative to a cost function which appears to be a score. Finally, ‘983 provides more broadly for any type of model, whereas ‘048 was amended from a general model to recite that it is implemented on a neural network which is one of the many possible models or modelling possible.  A copy of the instant independent method claim and that in ‘048 is provided for comparison of the required steps.
From instant application 16/033983:
Claim 8. (Original) A method comprising: 
identifying polygenic models which predict characteristics of individuals based on genetic variants of the individuals, including a set of polygenic models for a characteristic that each perform a different analysis of genetic variants when making a prediction; 

determining that the individual belongs to a demographic; and 
selecting, based on the demographic, a polygenic model from the set to predict the characteristic for the individual.



From Application No. 15/649518:
8 (currently amended) A method comprising: 
acquiring records that each indicate one or more characteristics determined to exist for an individual, wherein the characteristics comprise at least one item selected from the group consisting of phenotypes and behaviors of the individual; selecting one or more machine learning models that utilize the characteristics as input; 
loading the one or more machine learning models; for each individual in the records, predictively assigning at least one genetic variant to that individual by operating the one or more machine learning models based on at least one characteristic indicated in the records for that individual, wherein the at least one genetic variant comprises a variation in a nucleotide sequence; generating a report indicating at least one predictively assigned genetic variant for at least one individual; and 
transmitting a command for presenting the report at a display.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Examiner note:
- 16/034231 provides similar claims but was ABN on 1/25/2021;
-15/649518 which is pending has TD filed for US Patents 10217048 and 9922285 discussed above.
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 8-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
First, it is determined whether the claims are directed to a statutory category of invention. See MPEP 2106.03(II). In the instant case, claims 8-14 are directed to a process, and claims 15-20 are directed to an article of manufacture.  Therefore, the claims are directed to statutory subject matter under Step 1 of the Alice/Mayo test (Step 1: YES).

Taking claim 8 as representative, claim 8 recites at least the following limitations that are appear to recite an abstract idea:
“identifying polygenic models which predict characteristics of individuals based on genetic variants of the individuals, including a set of polygenic models for a characteristic that each perform a different analysis of genetic variants when making a prediction; 
receiving an indication of genetic variants of an individual; 
determining that the individual belongs to a demographic; and selecting, based on the demographic, a polygenic model from the set to predict the characteristic for the individual.”
The above limitations recite the concept of determining recommended models/products.  These limitations, under their broadest reasonable interpretation, fall within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas, enumerated in the 2019 PEG, in that they recite commercial interactions. The above limitations further fall within the “Mental Processes” grouping of abstract ideas, enumerated in the 2019 PEG, in that they recite concepts performed in the human mind.  Independent claim 15 recite similar limitations as claim 8 and, as such, fall within the same identified groupings of abstract ideas.  Accordingly, under Prong One of Step 2A of the Alice/Mayo test, claims 8 and 15 recite an abstract idea (Step 2A, Prong One: YES).
Alice/Mayo test, returning to representative claim 1, the recitation of various additional elements within the claim are acknowledged, such as a polygenic server comprising an interface and a controller. Independent claim 8 is silent regarding any additional elements or computer implementation. Independent claim 15 recites additional elements, such as a medium embodying instructions and a processor.  The additional elements recited in claim 15 is described at a high level in Applicant’s specification without any meaningful detail about their structure or configuration.  As such, these computer-related limitations are not found to be sufficient to integrate the abstract idea into a practical application.  Although these additional computer-related elements are recited, claim 15 merely invoke such additional elements as a tool to perform the abstract idea.  Implementing an abstract idea on a generic computer is not indicative of integration into a practical application. Furthermore, claim 15 generally link the use of the abstract idea to a particular technological environment or field of use.  The courts have identified various examples of limitations as merely indicating a field of use/technological environment in which to apply the abstract idea, such as specifying that the abstract idea of monitoring audit log data relates to transactions or activities that are executed in a computer environment, because this requirement merely limits the claims to the computer field, i.e., to execution on a generic computer (see FairWarning v. Iatric Sys.).  Likewise, claim 15 specifying that the abstract idea of determining recommended products is executed in a computer environment merely indicates a field of use in which to apply the abstract idea because this requirement merely limits the claims to the computer field, i.e., to execution on a generic computer. As such, under Prong Two of Step 2A of the Alice/Mayo test, when considered both individually and as a whole, the limitations of claims 8 and 15 are not indicative of integration into a practical application (Step 2A, Prong Two: NO).

            Next, under Step 2B, the claims are analyzed to determine if there are additional claim limitations that individually, or as an ordered combination, ensure that the claim amounts to significantly more than the abstract idea. See MPEP 2106.05. The instant claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception for at least the following reasons.
Returning to representative claim 8, the recitation of various additional elements within the claim are acknowledged, such as a polygenic server comprising an interface and a controller. Independent claim 8 is silent regarding any additional elements or computer implementation. Independent claim 15 recites additional elements, such as a medium embodying instructions and a processor. As discussed above with respect to Prong Two of Step 2A, although additional computer-related elements are recited, claim 15 merely invokes such additional elements as a tool to perform the abstract idea.  See MPEP 2106.05(f). Furthermore, as discussed above with respect to Prong Two of Step 2A, similar to FairWarning v. Iatric Sys., claim 15 specifying that the abstract idea of determining product recommendations is executed in a computer environment merely indicates a field of use in which to apply the abstract idea because this requirement merely limits the claim to the computer field, i.e., to execution on a generic computer. 
Even when considered as an ordered combination, the additional elements of claim 15 do not add anything that is not already present when they are considered individually.  In Alice Corp., the Court considered the additional elements “as an ordered combination,” and determined that “the computer components…‘[a]dd nothing…that is not already present when Mayo, 566 U.S. at 79, 101 USPQ2d at 1972). Similarly, viewed as a whole, claims 1 and 15 simply convey the abstract idea itself facilitated by generic computing components. Therefore, under Step 2B of the Alice/Mayo test, there are no meaningful limitations in claims 1, 8, and 15 that transform the judicial exception into a patent eligible application such that the claims amount to significantly more than the judicial exception itself (Step 2B: NO).
Dependent claims 9-14, and 16-20, when analyzed as a whole, are held to be patent ineligible under 35 U.S.C. 101 because they do not add “significantly more” to the abstract idea. Dependent claims 9-14, and 16-20 further fall within the “Certain Methods of Organizing Human Activity” and “Mental Processes” groupings of abstract ideas, enumerated in the 2019 PEG, in that they further recite commercial interactions and concepts performed in the human mind. Dependent claims 2-7, 9-14, and 16-20 fail to identify additional elements and as such, are not indicative of integration into a practical application. As such, under Step 2A, dependent claims 2-7, 9-14, and 16-20 are “directed to” an abstract idea.  Similar to the discussion above with respect to claim 15, dependent claim 16-20, analyzed individually and as an ordered combination, merely invoke such additional elements as a tool to perform the abstract idea and indicate a field of use in which to apply the abstract idea because this requirement merely limits the claims to the computer field, i.e., to execution on a generic computer, therefore, do not amount to significantly more than the abstract idea itself. See MPEP 2106.05(f)(2). As discussed above with respect to claim 8, dependent claims 9-14 fail to recite additional elements. The claimed steps appear to be manual processes. Accordingly, under the Alice/Mayo test, claims 8-20 are ineligible.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 8 and 15 are rejected under 35 U.S.C. 102a1 as being anticipated by Chatterjee et al. (Developing and evaluating polygenic risk prediction models for stratified disease prevention NATURE REVIEWS GENETICS, Vol 17, JULY 2016 doi:10.1038/nrg.2016.27 Published online 3 May 2016).
	Claim 8 is directed to a method which requires the steps of providing a polygenic model which associates genetic variants with characteristics of an individual to be used to predict a characteristic, and sets forth receiving the indication or genetic information from the individual, determining if the individual is part of demographic and based on the demographic choosing and using a model to predict a characteristic of an individual (claim 15 provides for the method stored on a medium).  In the introduction, Chatterjee et al. teach that genetic variants were known and associated with a variety of diseases, and which predisposes an individual to the associated disease.  While the claims provide using a ‘polygenic model’ the specification does 
“The polygenic models may comprise machine learning models (e.g., neural 
networks, genetic algorithms, other stochastic or deterministic models, etc.) that have already been trained based on a vetted set of training data, may comprise other predictive models (e.g., statistical models, linear or non-linear models), etc. While only six polygenic models are illustrated in FIG. 1, any suitable number of models may be utilized by polygenic prediction server 160.”

and appears broadly to provide that any existing correlation of disease and variant could be used as a model.  Chatterjee et al. teach that certain families fall into high risk groups providing for the step of a demographic, and the basis of choosing a model for example determining the presence of a BRCA1 or BRACA2 variant in an individual to predict disease burden.  Given the breadth of the claims, it appears that Chatterjee et al. teach and provide for each of the steps of the claims.  In addition, Chatterjee et al. teach that unlike genetic variants, environmental risk factors can change over the lifespan of individuals. Thus, repeated measurements of environmental risk factors or risk biomarkers will be needed to provide a risk assessment for diseases associated with both long-term average exposure levels and trends in exposure levels over time. Prospective cohort studies with longitudinally measured risk factor data will be needed for the development of dynamic models for risk prediction. Research is also needed on statistical methodology for the development, validation and application of risk models with time-dependent risk factors which provide more broadly for developing and associating the appropriate demographics to genetic variants for use in broader populations.

Claims 8-12, and 15-19 are rejected under AIA  35 U.S.C. 102(a)(1) as being anticipated by Kenedy et al., U.S. 20150248473 A1 (hereafter referred to as “Kenedy”).
Regarding claim 1, Kenedy discloses a method comprising:  an interface that acquires an indication of known genetic variants of an individual at predetermined genetic loci (Kenedy: [0030], [0032], [0040] – “The attribute profile of an individual, which can be a pangenetic profile…, is preferably provided to embodiments of the present invention as a dataset record 

Conclusion
No claim is allowed.
In addition to above, the teachings of Witte et al  (Polygenic Modeling of Genome-Wide Association Studies: An Application to Prostate and Breast Cancer, OMICS. 2011 Jun; 15(6): 393–398. doi: 10.1089/omi.2010.0090)  is provided to demonstrate the application of polygenic modeling of copy number variants to cancer and in the analysis of genomic data from a diverse population to define a population in which an identified variant might be informative.  Witte et al. provide that although there is a focus on common SNPs from GWAS, polygenic models can also incorporate less common variants and additional sources of genomic variation [e.g., copy number variants (CNVs)]. Continued scientific and technological advances will allow investigators to study less common and different sources of genetic variation. Further, results from the 1,000 Genomes project can be leveraged to assay less common SNPs. Moreover, as sequencing technologies continue decreasing in cost, eventually genome-wide sequence studies will become feasible and provide an unprecedented opportunity to investigate polygenic models for disease.


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Karlheinz R Skowronek can be reached on 571 272-9047.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Joseph Woitach/            Primary Examiner, Art Unit 1631